Citation Nr: 1105634	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  97-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for a psychiatric disorder claimed as due to VA medical 
treatment.

2.  Entitlement to an increased rating for abdominal wall pain, 
status post partial gastrectomy, truncal vagotomy, and small 
bowel resection, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for keloids, midline 
incision, status post gastrointestinal surgery times two with 
history of incisional hernia, rated as 10 percent disabling prior 
to August 30, 2002, and currently rated as 20 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C.  

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to May 1972.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Milwaukee, Wisconsin, Regional Office (RO).   

The Board notes that the appellant requested a hearing before a 
decision review officer (DRO) in connection with the current 
claims.  The DRO hearing was scheduled and subsequently held in 
December 2002 at the Milwaukee RO.  The appellant testified at 
that time and the hearing transcript is of record.  The Veteran 
testified before the undersigned Veterans Law Judge during a 
hearing held in September 2006.  The appellant testified at that 
time and the hearing transcript is of record.

The Board remanded the case for additional development in 
September 2001, March 2007, and February 2009.  The case has now 
been returned to the Board.


At the hearing before the undersigned Veterans Law Judge in 
September 2006 the Veteran stated that he wished to withdraw his 
appeal of the issue of entitlement to service connection for a 
right knee disorder, to include arthritis.  A transcript of that 
hearing is of record and as the Veteran's statement was reduced 
to writing and incorporated into the record, the transcript has 
been accepted as the withdrawal of the Veteran's substantive 
appeal of the issue of entitlement to service connection for a 
right knee disorder, to include arthritis.  See Tomlin v. Brown, 
5 Vet. App. 355 (1993).  As such, the Board finds that the issue 
is no longer on appeal and is, therefore, not listed above.  See 
Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007), 
citing Morris v. Principi, 239 F.3d 1292, 1296 (Fed.Cir.2001) 
(refusing to require the Board to explain its reasoning in the 
section of its opinion entitled "Reasons and Bases" rather than 
in the "Introduction").

The issues of entitlement to disability compensation under 
38 U.S.C.A. § 1151 for a psychiatric disorder claimed as due to 
VA medical treatment; entitlement to an initial evaluation in 
excess of 10 percent for hepatitis C; and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  At no point during the period on appeal the Veteran was shown 
to have moderately severe duodenal ulcer symptoms with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration at 
least four or more times a year; moderately severe marginal ulcer 
symptoms with intercurrent episodes of abdominal pain at least 
once per month partially or completely relieved by ulcer therapy, 
mild and transient episodes of vomiting or melena; chronic 
hypertrophic gastritis with multiple small eroded or ulcerated 
areas and symptoms; moderate postgastrectomy symptoms with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss; definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss; or symptoms 
and confirmed diagnosis of alkaline gastritis or of confirmed 
persisting diarrhea.  

2.  At no point during the period on appeal has the Veteran's 
keloids, midline incision, status post gastrointestinal surgery 
times two with history of incisional hernia disorder manifested 
any disfiguring of the head, face or neck or scarring in an area 
or areas exceeding 72 square inches (465 sq. cm.).  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
abdominal wall pain, status post partial gastrectomy, truncal 
vagotomy, and small bowel resection are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.114, Diagnostic Codes 7305, 7306, 7307, 7308, 7328, 7348 
(2010). 

2.  The criteria for an evaluation in excess of 10 percent 
disabling, for the period prior to August 30, 2002, and in excess 
of 20 percent disabling, for the period beginning August 30, 
2002, for keloids, midline incision, status post gastrointestinal 
surgery times two with history of incisional hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804 (2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decisions on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the appellant 
in March 2007 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the notice 
letter was not sent before the initial AOJ decisions in these 
matters, the Board finds that this error was not prejudicial to 
the appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case issued in 
September 2010 after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted private treatment records from Provena United 
Samaritan Hospital, Corrections Corporation of America, and Dr. 
M.O., and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge.  The appellant was afforded VA medical examinations in 
December 2000, January 2004, and  March 2010.

In September 2001 the claims were remanded by the Board for the 
Veteran to be afforded a hearing.  The Board notes that in 
September 2006 the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge.

In March 2007 and in February 2009 the Board remanded the claims 
for the Veteran to be afforded a VA medical examination regarding 
the severity of his abdominal wall pain, status post partial 
gastrectomy, truncal vagotomy, and small bowel resection.  In 
March 2010 the Veteran was afforded a VA medical examination.  
Therefore, based on the foregoing actions, the Board finds that 
there has been substantial compliance with the Board's September 
2001, March 2007, and February 2009 remands.  See Dyment v. West, 
13 Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran has reported that he received 
treatment at the North Folk Correctional Facility.  Attempts to 
obtain these records have been unsuccessful.  In an April 2003 
letter VA complied with 38 C.F.R. § 3.159(e) by notifying the 
Veteran of its inability to obtain these records.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that 
the Veterans Law Judge who chairs a hearing fulfill two duties to 
comply with the above the regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  

During the hearing on appeal, the Veteran's representative 
demonstrated knowledge of this information of the bases of the 
prior decisions and what elements were lacking that would have 
substantiated the claims.  The representative's questions 
specifically elicited responses designed to show that the 
Veteran's abdominal and skin disabilities were more severe than 
currently evaluated.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (explaining that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.)  Accordingly, the 
Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any 
pertinent, outstanding evidence that might have been overlooked.  
The Veterans Law Judge specifically asked the Veteran when he had 
last been examined.  Accordingly, the Veteran is not shown to be 
prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims.  As such, the Board finds 
that, consistent with Bryant, the Veterans Law Judge complied 
with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Abdominal Wall Pain, Status Post Partial Gastectomy, Trucal 
Vagotomy, and Small Bowel Resection

The Veteran filed a claim of entitlement to a higher evaluation 
for abdominal wall pain, status post partial gastrectomy, truncal 
vagotomy, and small bowel resection in July 1998.  The Veteran's 
abdominal wall pain, status post partial gastrectomy, truncal 
vagotomy, and small bowel resection, is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7399-7308.  The first four digits of that diagnostic code 
indicate that the schedule for disabilities of the digestive 
system lists no rating criteria that exactly matches the 
Veteran's disability, so that the criteria for an analogous 
rating was used.  38 C.F.R. § 4.20.  The second part of that code 
indicates that Diagnostic Code 7308, which governs 
postgastrectomy syndromes, was used by analogy to rate the 
Veteran's abdominal wall pain, status post partial gastrectomy, 
truncal vagotomy, and small bowel resection disorder.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.113, 4.114.  
The Rating Schedule prohibits Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being 
combined with each other.  A single evaluation will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Duodenal ulcers may be rated under the criteria of Diagnostic 
Code 7305.  The rating criteria are as follows: A rating of 20 
percent is awarded for moderate symptoms (recurring episodes of 
severe symptoms two or three times per year averaging 10 days or 
more in duration at least four or more times per year).  A rating 
of 40 percent is awarded for moderately severe symptoms (less 
than severe but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times per 
year).  A rating of 60 percent is awarded for severe symptoms 
(pain only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with manifestations of 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

Marginal (which is to say, gastrojejunal) ulcers may be rated 
under the criteria Diagnostic Code 7306.  The rating criteria are 
as follows: A 10 percent evaluation is warranted for a mild 
marginal ulcer with brief episodes of recurring symptoms once or 
twice yearly.  A 20 percent evaluation requires demonstrated 
evidence of a moderate marginal ulcer with episodes of recurring 
symptoms several times a year.  These symptoms include vomiting, 
recurring melena or hematemesis, and weight loss.  A 40 percent 
rating is for assignment when the ulcer is moderately severe, 
with intercurrent episodes of abdominal pain at least once a 
month partially or completely relieved by ulcer therapy, and with 
mild and transient episodes of vomiting or melena.  A 60 percent 
rating is assigned when the ulcer is severe, and the same as 
pronounced with less pronounced and less continuous symptoms with 
definite impairment of health.  A 100 percent rating is assigned 
for ulcer disease which is pronounced, with periodic or 
continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or a hematemesis, and weight 
loss, so as to render the individual totally incapacitated.  38 
C.F.R. § 4.114, Diagnostic Code 7306.

Diagnostic Code 7307 contemplates a rating for hypertrophic 
gastritis.  A 10 percent rating is assigned for chronic 
hypertrophic gastritis with small nodular lesions and symptoms.  
A 30 percent rating is assigned for chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent evaluation, the highest schedular rating 
available under this diagnostic code, is assigned for chronic 
hypertrophic gastritis with severe hemorrhages or large ulcerated 
or eroded areas.  A notation to Diagnostic Code 7307 indicates 
that atrophic gastritis is a symptom of a number of diseases, 
including pernicious anemia.  The rater is directed to evaluate 
atrophic gastritis on the basis of the underlying condition.  38 
C.F.R. § 4.114, Diagnostic Code 7307.

Under Diagnostic Code 7308 for postgastrectomy syndromes, a 20 
percent evaluation is assigned for mild; infrequent episodes of 
epigastric distress with characteristic mild circulatory symptoms 
or continuous mild manifestations.  A 40 percent evaluation is 
assigned for moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A 60 percent evaluation 
is assigned for severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  38 
C.F.R. § 4.114, Diagnostic Code 7308.

Under Diagnostic Code 7328 for resection of the small intestine 
an evaluation of 40 percent disabling is warranted when there is 
definite interference with absorption and nutrition, manifested 
by impairment of health objectively supported by examination 
findings including definite weight loss.  An evaluation of 60 
percent disabling is warranted when there is marked interference 
with absorption and nutrition manifested by severe impairment of 
health objectively supported by examination findings including 
material weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7328.

Vagotomy with pyloroplasty or gastroenterostomy may be rated 
under the criteria of Diagnostic Code 7348.  The rating criteria 
are as follows: A rating of 30 percent is awarded for symptoms 
and confirmed diagnosis of alkaline gastritis or of confirmed 
persisting diarrhea.  A rating of 40 percent is awarded for 
demonstrably confirmative post-operative complications of 
stricture or continuing gastric retention.  38 C.F.R. § 4.114, 
Diagnostic Code 7348.

Weight loss is a consideration in evaluating digestive system 
disorders.  VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The term 
"inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the disease.  
38 C.F.R. § 4.112.

Based on the evidence of record, the Board finds that the 
evaluations assigned to the Veteran's partial gastrectomy 
represent his predominant disability picture.  As such, the Board 
will evaluate the Veteran's partial gastrectomy under Diagnostic 
Code 7308.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in December 2000.  Physical examination of the 
abdomen revealed a positive increase of flatus in the right 
quadrant with an increase in stool at the left quadrant.  There 
was no rebound tenderness but some tenderness upon palpation of 
the left lower quadrant secondary to constipation.  There was no 
epigastric pain.  There were normal bowel sounds and guaiac was 
negative.  The Veteran had no external or internal hemorrhoids 
and good rectal tone.  The Veteran was diagnosed with peptic 
ulcer disease status post Billroth II with postoperative 
complications of small bowel obstruction with gangrene, status 
post ventral hernia repair, periodically symptomatic; and 
gastroesophageal reflux disease per patient history.

In a private treatment note dated in March 2001 the Veteran was 
noted to have undergone an X-ray of the abdomen that revealed 
numerous surgical clips overlying the upper portion of the 
abdomen.  The Veteran was diagnosed with nonspecific abdomen.

In a statement dated in April 2001 the Veteran reported that the 
muscles severed during his abdominal surgery sometimes make it 
difficult for him to relieve himself due to the strain.  In a 
statement dated in August 2001 the Veteran reported that he had 
developed adhesions and a lot of trauma in the area of the 
surgery that was blocking his digestive system.  He reported that 
he was constipated constantly and experiencing a great deal of 
pain.  In a statement dated in September 2001 the Veteran 
reported that he had constipation related to his surgery.

At a hearing before a Decision Review Officer in December 2002 
the Veteran testified that he cannot consume a complete meal 
because of clamps that are on his stomach.  He reported that he 
has to limit his intake of water and his lifting of weight.  The 
Veteran stated that he could not pass a normal bowel movement due 
to his surgery.

In a treatment note, dated in January 2003, the Veteran was noted 
to have some tenderness over the left and right suprapubic 
regions of the abdomen and over the left inguinal area.  In 
another treatment note, dated in January 2003, the Veteran was 
indicated to have normal bowel sounds, diffuse tenderness 
throughout, and a nodule was felt in the right lower quadrant in 
groin area that was tender to touch.

In April 2003 the Veteran was noted to experience chronic 
abdominal pain.  In September 2003 the Veteran underwent a 
computed tomography (CT) scan of the abdomen that revealed a very 
thin anterior abdominal wall in the region of the subumbilical 
midline incision.

In January 2004 the Veteran was afforded a VA C&P examination.  
The Veteran reported that he has had more frequent intermittent 
constipation since his surgery.  He indicated that twice a month 
he could not have a bowel movement and that he feels bloated and 
vomits.  The Veteran stated that the condition takes 1 to 4 days 
to resolve and then he resumes his usual bowel pattern.  He 
reported that he usually has bowel movements 1 to 2 times a day 
and that his stool was watery.  The Veteran stated that he has to 
strain to have a bowel movement but that he did not take any 
medication.  The Veteran reported that he took ranitidine BID for 
his stomach and that if he failed to take the medication he has a 
sensation of a knot like pain in the epigastrium and a burning in 
his throat.  The ranitidine provides the Veteran with partial 
relief.  He reported abdominal cramping prior to having bowel 
movements which resolves with the passage of stool and occurs 
once a week.  Physical examination of the abdomen revealed no 
abdominal masses or tenderness.  The Veteran was diagnosed with 
status post Billroth II for peptic ulcer disease complicated by 
gangrenous bowel resulting in second surgery for bowel 
obstruction and third surgery for repair of incisional hernia; 
gastroesophageal reflux disease and intermittent constipation, 
loss of stool and abdominal cramping consistent with irritable 
bowel syndrome.  The examiner noted that it was unlikely that the 
Veteran was having intermittent bowel obstruction because he had 
never been evaluated for these symptoms.

In a November 2004 treatment note, the Veteran was noted to have 
a normal gastrointestine.  In another treatment note, dated in 
November 2004, the Veteran was noted to have abdominal pain with 
constipation.  The Veteran reported that he generally had 2 bowel 
movements per week with significant straining.  The Veteran was 
further noted to have painful defecation and occasional bleeding 
and, at that time, only one bowel movement a week.  The Veteran 
was diagnosed with constipation and prescribed a laxative, 
proctofoam, and Sitz baths.  The Veteran was also diagnosed with 
low mean corpuscular volume (MCV).

In October 2005 the Veteran was reported to experience abdominal 
pain.  Examination revealed that the abdomen was soft, had 
normactive bowel sounds, and was nontender.  In December 2005 the 
Veteran was noted to have abdominal pain.  Examination revealed 
no abdominal bruit, no guarding, epigastric and right upper 
quadrant tenderness, and positive bowel sounds.  The Veteran's 
abdomen was soft with no rigidity.

At a hearing before the undersigned Veterans Law Judge in 
September 2006 the Veteran testified that he has difficulty 
raising his arms above his head due to pain in his stomach and 
that he has difficulty lifting objects.  The Veteran reported 
frequent constipation and that he had a bowel movement once or 
twice every seven days.  He stated that he had difficulty with 
bowel movements due to weakness in his abdominal muscles.  The 
Veteran indicated that he had difficulty eating a complete meal 
and has to break down his meals to 5 small meals a day.  

In August 2008 the Veteran underwent a CT scan of the abdomen 
that revealed dilation of the pancreatic duct and no evidence of 
bowel obstruction.

The Veteran was afforded a VA C&P stomach examination in March 
2010.  The examiner provided a detailed review of the Veteran's 
medical history.  The Veteran reported that his bowel habits were 
stable and that regularity was a bowel movement once a week.  He 
had not had any recent upper endoscopies.  The Veteran reported 
that he had a CAT scan of the abdomen but did not know when he 
had it last.  The Veteran reported that he had an abscess drained 
in his pelvis.  He indicated that he had a 20 pound weight 
lifting limit since his 1989 surgery.  The Veteran reported a 
blood transfusion in 1989 during the surgery and denied chronic 
anemia.  The Veteran reported that there have not been any 
peritoneal adhesions.  The Veteran could not recall when he was 
last hospitalized for abdominal pain.  However, the examiner 
noted that the Veteran had been treated twice in March 2010 and 
that both times he was diagnosed with abdominal pain.  The 
examiner noted that the Veteran's examination at the time was 
unremarkable.  The Veteran denied diarrhea and constipation.  The 
Veteran had not experienced any post gastrectomy syndrome with 
hypoglycemic reaction.  The Veteran had not been incapacitated 
and placed on bed rest for his abdominal surgery.  The Veteran 
self reported that he was unable to work due to his stomach 
surgery; however, the examiner noted that the Veteran had 
documentation of a problem with anger management and violent 
behavior.  

The Veteran's treatment for chronic abdominal pain was omeprazone 
and the Veteran indicated that he took two tablets twice daily.  
The Veteran was noted to have never been diagnosed with abdominal 
malignancy.  He was noted to not have any signs of anemia.  The 
Veteran denied any upper gastrointestinal series and reported 
that he had not undergone any upper endoscopy to his 
recollection. 

Physical examination revealed no appreciable hepatosplenomegally, 
no rebound guarding or masses.  Normal bowel sounds were noted in 
all four quadrants.  There was no abdominal wall rigidity and the 
abdomen was not distended.  The Veteran did not have any 
appreciable incisional or ventral hernias.

A CT scan of the pelvis revealed normal sized liver and spleen; 
normal pancreas and adrenal; multiple surgical clips consistent 
with history of partial gastrectomy; right renal calculus; and no 
hydronephrosis.  No pelvic masses were noted and there was 
increased stool in the colon.  There was a distended loop of what 
was thought to be a short segment of small bowel right mid 
abdomen with midadjacent surgical clips.  There was no definitive 
evidence of a bowel obstruction.

An upper gastrointestinal (UGI) procedure revealed probable 
gastritis with partial gastrectomy with rapid emptying of the 
stomach.

Small bowel follow- through revealed partial gastrectomy and 
rapid emptying of the stomach into the small bowel.  The Veteran 
was noted to have filling defects in the small bowel probably due 
to undigested food.  The Veteran's small bowel was noted to be 
otherwise satisfactory in appearance.

The Veteran was diagnosed with post partial gastrectomy, truncal 
vagotomy, small bowel resection in 1989 secondary to a gastric 
ulcer, mild residual gastritis for which the Veteran was 
receiving a proton pump inhibitor and mild keloids of midline 
abdominal incision, status post gastrointestinal surgery times 2 
with history of incisional hernia.

The examiner noted that the description that best correlated with 
the Veteran's current symptoms, under 38 C.F.R. § 4.114, 
Diagnostic Code 7308, was "mild; infrequent episodes of 
epigastric distress with characteristic mild circulatory symptoms 
or continuous mild manifestations."  The examiner noted that 
this was based upon the findings of mild gastritis and mild 
infrequent reported symptoms of nausea and vomiting and despite 
reports of "chronic abdominal pain."  The examiner reported 
that there was no underlying pathology except constipation that 
responded to Fleets Enemas while the Veteran was treated in the 
emergency department.

The Board finds that entitlement to an evaluation in excess of 20 
percent disabling for the Veteran's abdominal wall pain, status 
post partial gastrectomy, truncal vagotomy, and small bowel 
resection is not warranted during any period on appeal.  

At no point during the period on appeal does the Veteran's 
abdominal wall pain, status post partial gastrectomy, truncal 
vagotomy, and small bowel resection manifest moderately severe 
duodenal ulcer symptoms with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more  in duration at least four or more 
times a year.  As such, entitlement to an evaluation in excess of 
20 percent disabling pursuant to Diagnostic Code 7305 is not 
warranted.

At no point during the period on appeal did the Veteran's 
abdominal wall pain, status post partial gastrectomy, truncal 
vagotomy, and small bowel resection manifest moderately severe 
marginal ulcer symptoms with intercurrent episodes of abdominal 
pain at least once per month partially or completely relieved by 
ulcer therapy, mild and transient episodes of vomiting or melena.  
The Board notes that the Veteran has reported and been treated 
for abdominal pain, that the Veteran has been prescribed 
ranitidine and omeprazole to treat his pain, and the Veteran has 
reported vomiting.  However, the preponderance of the evidence 
does not reveal that the Veteran's symptoms are moderately 
severe, that they are intercurrent in nature, or that the Veteran 
has any melena.  In addition, there is no indication that the 
Veteran has been diagnosed with a marginal ulcer.  As such, 
entitlement to an evaluation in excess of 20 percent disabling 
pursuant to Diagnostic Code 7306 is not warranted.

At no point during the period on appeal did the Veteran's 
abdominal wall pain, status post partial gastrectomy, truncal 
vagotomy, and small bowel resection manifest chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  As such, entitlement to an evaluation in excess of 20 
percent disabling pursuant to Diagnostic Code 7307 is not 
warranted.

At no point during the period on appeal did the Veteran's 
abdominal wall pain, status post partial gastrectomy, truncal 
vagotomy, and small bowel resection manifest moderate 
postgastrectomy symptoms with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  The 
Board notes that in November 2004 the Veteran was noted to have 
MCV.  However, the Veteran has been noted to not experience any 
hypoglycemic reaction or anemia.  In addition, the Board notes 
that in January 2004 the Veteran reported that he had watery 
stool.  The Veteran has reported during the period on appeal that 
he has had weight loss.  However, he has indicated that his 
weight loss is intentional to reduce the appearance of his 
abdominal scars.  The preponderance of the evidence during the 
period on appeal reveals that the Veteran does not have 
circulatory symptoms, diarrhea, or weight loss.  Lastly, after 
examination in March 2010, the examiner stated that the Veteran's 
symptoms were "mild; infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or continuous mild 
manifestations."  The examiner noted that this was based upon 
the findings of mild gastritis and mild infrequent symptoms 
reported of nausea, vomiting and despite reports of "chronic 
abdominal pain."  The examiner reported that there was no 
underlying pathology except constipation that responded to Fleets 
Enemas while the Veteran was treated in the emergency department.  
As such, entitlement to an evaluation in excess of 20 percent 
disabling pursuant to Diagnostic Code 7308 is not warranted. 

At no point during the period on appeal does the Veteran's 
abdominal wall pain, status post partial gastrectomy, truncal 
vagotomy, and small bowel resection, including resection of the 
small intestine, manifest definite interference with absorption 
and nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight loss.  
As such, entitlement to an evaluation in excess of 20 percent 
disabling pursuant to Diagnostic Code 7328 is not warranted.

At no point during the period on appeal did the Veteran's 
abdominal wall pain, status post partial gastrectomy, truncal 
vagotomy, and small bowel resection manifest symptoms and 
confirmed diagnosis of alkaline gastritis or of confirmed 
persisting diarrhea.  As such, entitlement to an evaluation in 
excess of 20 percent disabling pursuant to Diagnostic Code 7348 
is not warranted.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to a higher evaluation, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Keloids

The Veteran seeks entitlement to an increased rating for keloids, 
midline incision, status post gastrointestinal surgery times two 
with history of incisional hernia, rated as 10 percent disabling 
prior to August 30, 2002, and currently rated as 20 percent 
disabling.  The Veteran's scar disorder is currently evaluated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7801.

During the pendency of the appeal, VA modified the rating 
criteria applicable to the evaluation of skin disabilities.  See 
67 Fed. Reg. 49,590 (July 31, 2002), effective August 30, 2002.

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new 
statute is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely "retroactive effects."  If 
applying the new provision would produce such "retroactive 
effects," VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited "retroactive 
effects" if it is less favorable to a claimant than the old law 
or regulation; while a liberalizing law or regulation does not 
have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25,179 (2004).

The General Counsel had previously summarized the proper analysis 
as follows:  First, the Board must determine, on a case-by-case 
basis, whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, if it is more 
favorable, the Board must, subsequent to the effective date of 
the liberalizing law under 38 U.S.C.A. § 5110(g), apply the more 
favorable provision to the facts of the case, unless the claimant 
would be prejudiced by the Board's actions in addressing the 
revised regulation in the first instance.  Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for the 
periods both prior to and after the effective date of the change 
in law.  VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 33,422 (2000).

The Federal Circuit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) "the 
nature and extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a relevant 
past event;" and (3) "familiar considerations of fair notice, 
reasonable reliance, and settled expectations."  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, 
under this test, a rule or regulation appears to have a 
retroactive effect, then the rule or regulation cannot be applied 
to cases pending at the time of its promulgation. Rodriguez v. 
Peake, 511 F.3d 1147 (Fed. Cir. 2008).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised criteria for evaluating skin disabilities.  The revised 
rating criteria would not produce retroactive effects since the 
revised provisions affect only entitlement to prospective 
benefits.  Accordingly, VA must evaluate the Veteran's service-
connected skin disorder under both the former and the current 
schedular criteria, keeping in mind that the revised criteria may 
not be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The Veteran has been provided both the old and revised rating 
criteria by the RO in the September 2010 supplemental statement 
of the case (SSOC).  As such, a review of the record demonstrates 
that the RO considered the unrevised and the revised rating 
criteria, and the Veteran was made aware of the changes.  
Therefore, the Board may consider these amendments without first 
determining whether doing so will be prejudicial to the Veteran.  
Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).

The Board noted that the criteria for rating scars were again 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805 (2009)).  However, because the Veteran's claim was 
pending before October, 28, 2008, his claim will only be 
evaluated under the rating criteria made effective from August 
30, 2002.  See id.

Prior to August 30, 2002, Diagnostic Code 7800 evaluated scars 
that were disfiguring on the head, face or neck.  A zero percent 
rating was warranted when there was only slight disfigurement.  
38 C.F.R. § 4.118 (2002).  A 10 percent rating was warranted if 
the scarring was moderately disfiguring.  Id.  A 30 percent 
rating applied if the scarring was severe, especially if 
producing a marked and unsightly deformity of the eyelids, lips, 
or auricles.  Finally, a 50 percent rating was warranted with 
complete or exceptionally repugnant deformity of one side of the 
face or marked or repugnant bilateral disfigurement.  Id.  When 
there is marked discoloration, color contrast or the like in 
addition to tissue loss and cicatrization, the 50 percent rating 
may be increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, disfiguring 
conditions, including scars and disease of the skin, may be 
submitted for central office rating with several unretouched 
photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 Note 
(2002).

In addition, under the old rating schedule, Diagnostic Codes 7801 
and 7802 applied to burns scars.  In order to warrant a 10 
percent rating under Diagnostic Code 7801, the scars must be from 
third degree burns and cover an area or areas exceeding 6 square 
inches (28.7 sq. cm.).  38 C.F.R. § 4.118 (2002).  Under 
Diagnostic Code 7802, scars from second degree burns that cover 
an area or areas approximating 1 square foot (0.1 sq. m.) 
warranted a 10 percent disability rating.  Id.

Prior to August 30, 2002, superficial and poorly nourished scars 
with repeated ulceration, warranted a 10 percent evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial scars 
that were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Under the revised Diagnostic Code 7800, a 10 percent evaluation 
is warranted for disfigurement of the head, face, or neck with 
one characteristic of disfigurement.  38 C.F.R. § 4.118.  A 30 
percent evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with two 
or three characteristics of disfigurement.  Id.  A 50 percent 
evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  Id.  The highest 
evaluation of 80 percent is warranted for disfigurement with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or with six or more characteristics of 
disfigurement.  Id.

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118 are: (1) scar 5 or more inches (13 or 
more centimeters (cm.)) in length; (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 
square inches (39 sq. cm.); (7) underlying soft tissue missing in 
an area exceeding 6 square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding 6 square inches (39 
sq. cm.).  Id. at Note (1).

Effective August 30, 2002, diagnostic Code 7801 provides ratings 
for scars, other than the head, face, or neck, that are deep or 
that cause limited motion.  Scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches (39 
sq. cm.) are rated 10 percent disabling.  Scars in an area or 
areas exceeding 12 square inches (77 sq. cm.) are rated 20 
percent disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an 
area or areas exceeding 144 square inches (929 sq. cm.) are rated 
40 percent disabling.  Note (1) to Diagnostic Code 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Effective August 30, 2002, Diagnostic Code 7802 provides ratings 
for scars, other than the head, face, or neck, that are 
superficial or that do not cause limited motion. Superficial 
scars that do not cause limited motion, in an area or areas of 
144 square inches (929 sq. cm.) or greater, are rated 10 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that scars 
in widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Effective August 30, 2002, Diagnostic Code 7803 provides a 10 
percent rating for superficial unstable scars. Note (1) to 
Diagnostic Code 7803 provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar. Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

Effective August 30, 2002, Diagnostic Code 7804 provides a 10 
percent rating for superficial scars that are painful on 
examination.  Note (1) to Diagnostic Code 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that a 10 percent rating will 
be assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable rating. 38 
C.F.R. § 4.118. Diagnostic Code 7804 also directs the rater to 
see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

The Veteran was afforded a VA C&P examination in December 2000.  
Physical examination of the abdomen revealed a midline laparotomy 
incision with positive ventral hernia from the umbilicus 
proximally.  The Veteran had no tenderness upon palpation of the 
surgical scar of his laparotomy incision.  The scar was from the 
xiphoid process to the symphysis pubis.  There was no adherence.  
There was no change in texture.  There was no ulcerative 
breakdown of the skin.  The Veteran had positive depression of 
the scar with tissue loss of the dermis only in the incision 
line.  There was no keloid formation.  There was no edema.  There 
was no inflammation.  Disfigurement was noted with the loss of 
epidermis and the incision was closed with stainless steel 
sutures.  The scar was noted to look like train tracks.  The 
Veteran was diagnosed with abdominal surgery scar disfiguring.

In a statement dated in April 2001 the Veteran reported that the 
scar on his abdomen causes him pain.  In a statement dated in 
September 2001 the Veteran indicated that he can feel vacant 
areas on the two sides of the incision because the underlying 
tissue did not reconnect.

In a September 2003 treatment note the Veteran was noted to have 
a large abdominal scar.  The scar was noted to have 6 to 8 areas 
of significant dimpling and misshapen subcutaneous fat. 

In September 2003 the Veteran sought scar revision treatment at 
the VA.  Physical examination revealed a wide flat incision scar 
with scars from stay sutures.  No hernias were appreciated but 
the abdomen was noted to be thin walled in the epigastric region.  
The scars were nontender to palpation.  In October 2003 it was 
determined that plastic surgery was not an option to revise the 
scar. 

In a November 2003 treatment note the Veteran was reported to 
have a midline scar with chronic tenderness, slight epigastric 
tenderness, left lower quadrant tenderness, and persistent 
tension of the abdominal muscles.  

At a hearing before a Decision Review Officer in December 2002 
the Veteran reported that his scars were disfiguring.

In January 2004 the Veteran was afforded a VA C&P examination.  
Physical examination of the abdomen revealed a vertical midline 
scar 28 centimeters (cm.) in length, 2.5 cm. at its widest part, 
and 1.4 cm. deep inferiorly with mild keloid formation.  The scar 
showed mild retraction inferiorly but was not adherent to the 
underlying muscle.  There was no ulceration.  The Veteran was 
also noted to have 9 linear horizontal scars on each side of the 
midline scar that were about 0.2 cm. wide and varied in length 
from 2 to 4 cm.  These scars were not raised, tender, retracted, 
or ulcerated.

In October 2005 the Veteran was noted to have a midline abdominal 
scar that was minimally tender or non-tender to palpation to 
examination.

In September 2006 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge that his scars were disfiguring 
and tender to the touch.  The Veteran did not use any ointment on 
his scars.

The Veteran was afforded a VA C&P stomach examination in March 
2010.  The Veteran denied breakdown of his scars.  He stated that 
they were painful to touch.  There was no limitation of motion 
due to the scars.  The scars had no abnormal texture or 
pigmentation.  The scars were noted to have early or mild keloid 
formation but not with every scar involved.  The scars were noted 
to not involve the head, neck, or face.  The healed scar over the 
Veteran's abdomen was reported to be midline and to measure 24.5 
cm. long.  The scar was found to be horizontally intersected by 
approximately 10 retention suture scars.  The scars were noted to 
be all linear and some of the scars contain very mild keloid 
formation.  There was no significant elevation of the keloids.  
The horizontal retention suture scars are different sizes 
measuring between 7 cm. and 10 cm. horizontally.  The Veteran 
denied any pain when the scars were touched while the Veteran was 
distracted.  The navel was displaced approximately 1 cm. to the 
right of midline.  None of the scars had breakdown or significant 
pain to touch.  The scars are deep but well healed.  The examiner 
estimated that the surface area of the scars is 245 square cm.  
The scars were not unstable or painful and the Veteran has no 
lost any covering of his skin over his scars.  

As noted above, the Veteran was diagnosed with mild keloids of 
midline abdominal incision, status post gastrointestinal surgery 
times 2 with history of incisional hernia.  The examiner rendered 
the opinion that considering the criteria of 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 for scars, the Veteran's symptoms best 
correlate to 7801 with "area or areas of at least 12 sq. inches 
(77 sq. cm.) but less than 72 square inches (465 sq. cm.)."  The 
examiner noted that the scar was deep, non linear, and reported 
that the estimated surface area of the scars was 245 sq. cm.  The 
examiner based the determination on the scars revealing mild 
keloids in some areas but no extensive or consistent scar 
hypertrophy or painful scars.  The examiner noted that there was 
a prior photograph of the Veteran's scars in the claims file.

The Board finds that entitlement to a rating in excess of 10 
percent disabling, for the period prior to August 30, 2002, and 
in excess of 20 percent disabling, for the period beginning 
August 30, 2002, for keloids, midline incision, status post 
gastrointestinal surgery times two with history of incisional 
hernia, is not warranted.

At no point during the period on appeal has the Veteran's 
keloids, midline incision, status post gastrointestinal surgery 
times two with history of incisional hernia disorder manifested 
any disfiguring of the head, face, or neck as the Veteran's 
service-connected scars are confined to the Veteran's abdomen.  
As such, entitlement to an evaluation in excess of 10 percent, 
prior to August 30, 2002, and in excess of 20 percent, beginning 
August 30, 2002, is not warranted under the prior and revised 
Diagnostic Code 7800.

The Veteran's keloids, midline incision, status post 
gastrointestinal surgery times two with history of incisional 
hernia disorder, as surgical scars, are not a burn scars and, 
therefore, Diagnostic Codes 7801 and 7802 under the old rating 
schedule are not applicable.

At no point during the period on appeal, beginning August 30, 
2002, has the Veteran's keloids, midline incision, status post 
gastrointestinal surgery times two with history of incisional 
hernia disability manifested scaring in an area or areas 
exceeding 72 square inches (465 sq. cm.).  As such, entitlement 
to an evaluation in excess of 20 percent disabling, beginning 
August 30, 2002, under the revised Diagnostic Code 7801 is not 
warranted.

The Board notes that as the Veteran is in receipt of an 
evaluation of 10 percent disabling, for the period prior to 
August 30, 2002, and in excess of 10 percent disabling, beginning 
August 30, 2002.  As the Veteran is already in receipt of the 
maximum available evaluation under prior Diagnostic Codes 7803 
and 7804 and the revised Diagnostic Codes 7803 and 7804 during 
the entire period on appeal, entitlement to a higher evaluation 
pursuant to these Diagnostic Codes is not warranted. 

Therefore, entitlement to an evaluation in excess of 10 percent 
disabling, for the period prior to August 30, 2002, and in excess 
of 20 percent disabling, for the period beginning August 30, 
2002, for keloids, midline incision, status post gastrointestinal 
surgery times two with history of incisional hernia disability is 
denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to a higher evaluation, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.  Extraschedular

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court stated that the RO or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his service-
connected disabilities have on his ability to work and perform 
the daily activities of living.  The Veteran does not meet the 
criteria for a higher evaluation for his abdominal wall pain, 
status post partial gastrectomy, truncal vagotomy, and small 
bowel resection disability or his keloids, midline incision, 
status post gastrointestinal surgery times two with history of 
incisional hernia disability, and there are no aspects of these 
disabilities not contemplated by the schedular criteria.  
Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for abdominal wall pain, 
status post partial gastrectomy, truncal vagotomy, and small 
bowel resection, currently rated as 20 percent disabling, is 
denied.

Entitlement to an increased rating for keloids, midline incision, 
status post gastrointestinal surgery times two with history of 
incisional hernia, rated as 10 percent disabling prior to August 
30, 2002, and currently rated as 20 percent disabling, is denied.


REMAND

The Veteran seeks entitlement to disability compensation under 
38 U.S.C.A. § 1151 for a psychiatric disorder claimed as due to 
VA medical treatment; entitlement to an initial evaluation in 
excess of 10 percent for hepatitis C; and entitlement to a TDIU.

Review of the claims file reveals that the Veteran receives 
continuous care from VA.  The most recent VA treatment records 
associated with the claims file are dated in October 2009.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 
3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part of 
the record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
attempts must be made to obtain VA clinical records pertaining to 
the Veteran that are dated after October 2009.

In regard to the Veteran claim of entitlement to disability 
compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder 
claimed as due to VA medical treatment, the Veteran contends that 
his current psychiatric disorder is due to his VA surgical 
treatment in July 1989.

During the prosecution of this claim, the United States Supreme 
Court in Brown v. Gardner, 115 S. Ct. 552 (1994), affirmed a 
decision of the Court that had invalidated the provisions of 38 
C.F.R. § 3.358(c)(3) as in violation of the statutory rights 
granted to Veterans by Congress under 38 U.S.C.A. § 1151.  The 
Supreme Court held that VA was not authorized by 38 U.S.C.A. § 
1151 to exclude from compensation the "contemplated or 
foreseeable" results of non-negligent medical treatment, as then 
permitted by 38 C.F.R. § 3.358(c)(3).  The Supreme Court agreed 
with the Court that the regulation cited was contrary to the 
clear language of the statute and was therefore invalid.

In response to the Supreme Court's decision, VA amended 38 C.F.R. 
§ 3.358 to conform to the Gardner decision, initially by an 
interim rule promulgated in March 1995.  That rule with some 
minor changes was adopted as a final rule in May 1996, effective 
July 22, 1996.  61 Fed. Reg. 25,787 (1996).  The changes 
essentially deleted the requirement that VA be at fault or that 
an accident occur in order for compensation benefits to be 
payable under 38 U.S.C.A. § 1151.  The VA General Counsel in a 
precedent opinion issued in March 1994 held that decisions of the 
Court invalidating VA regulations do not have retroactive effect 
in relation to prior finally adjudicated claims but should be 
given retroactive effect as they relate to claims still open on 
direct review.  VAOPGCPREC 9-94, 59 Fed. Reg. 27,307 (1994).  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).

However, neither the Gardner case, nor the new regulation adopted 
in its wake, changed the statutory requirement that there be 
additional disability or death as a result of VA treatment.  
Under the provisions of 38 C.F.R. § 3.358 which became effective 
in 1996, it must be shown that additional disability or death 
actually resulted from VA treatment or examination and was not 
merely coincidental with it.  38 C.F.R. § 3.358(b),(c) (1997).

In a VA discharge note, dated July 1989 to September 1989, the 
Veteran was reported to have undergone a hemigastrectomy with 
truncal vagotomy, esophagogastroduodenoscopy, reexploration of 
the abdomen with segmental resection of the small bowel and 
received two units of blood.  The Veteran was noted to have been 
initially admitted in July 1989 due to epigastric pain.  
Subsequently the Veteran was surgically treated for a penetrating 
peptic ulcer and thereafter for a small bowel obstruction and 
complications.  The Veteran left the hospital against medical 
advice and was discharged irregularly.

In a subsequent August 1989 psychiatric note the Veteran was 
reported to deny feelings of depression but to report feelings of 
anxiety.  He was diagnosed with mild anxiety.  In a discharge 
summary dated April 1990 to May 1990 the Veteran was noted to be 
diagnosed with major depression, recurrent type with homicidal 
threats; schizo-affective disorder; and alcohol abuse.  However, 
although the note reports that the Veteran underwent surgery at 
the VA Medical Center and that the Veteran had developed 
complications, no opinion was provided regarding whether the 
Veteran's psychiatric condition was related to the Veteran's 
surgery.

The Veteran's medical records reveal consistent treatment, 
including inpatient treatment, for a psychiatric disorder since 
the April 1990 to May 1990 inpatient treatment.  The Veteran has 
been variously diagnosed with borderline personality, major 
depression, depression with alcohol dependence, adjustment 
disorder, dysthymic disorder, psychosis, rule out bipolar.

In a September 1990 treatment note, the Veteran was noted to be 
diagnosed with depression since August 1989.

In a December 1990 VA treatment note, the Veteran was reported to 
contend that his psychiatric condition was related to his 
abdominal surgery.  In October 1997 the Veteran was afforded a VA 
medical examination.  The examiner diagnosed the Veteran with 
adjustment disorder; however, the examiner did not render an 
opinion associating the disorder with the Veteran's VA surgery.

The Veteran was afforded a VA C&P psychiatric examination in 
December 1993.  The Veteran reported that he had stomach surgery 
with complications and that he had depression since that time.  
After examination the Veteran was diagnosed with major depressive 
illness, recurrent; however, the examiner did not render an 
opinion regarding whether the Veteran's disorder was related to 
the Veteran's surgery.

The Veteran was afforded a VA C&P examination in February 1996.  
The examiner noted that it was requested that he render an 
opinion regarding whether the Veteran suffers a recurrent major 
depressive disorder as a result of surgeries performed in 1989.  
The Veteran reported that he has had an occasional down mood 
since he underwent surgery for peptic ulcer disease in 1989.  The 
Veteran indicated that he had several complications from the 
surgery, including infection and small bowel resection.  The 
Veteran related that the complications led to a prolonged period 
of hospitalization with subsequent pain and physical limitations.  
He stated that he was back on his feet approximately one year 
after the surgery but that he had episodic depressed mood since 
that time.  The Veteran endorsed insomnia, occasional anhedonia, 
and poor concentration.  He denied excessive hopelessness or 
worthlessness.  He stated that he felt helpless.  The Veteran 
denied problems with appetite or energy.  The Veteran denied 
suicidal or homicidal ideation or plan.  The Veteran indicated 
that he first sought psychiatric treatment in March 1990, several 
months after his surgery. 

 The examiner discussed the Veteran's inpatient treatment and the 
Veteran's substance abuse.  After examination the examiner noted 
that the Veteran's problems with substance abuse have been 
primary over the years and have contributed to fairly significant 
occupational and social dysfunction.  The examiner noted that the 
information obtained on interview and from review of his past 
psychiatric hospitalization did not reveal evidence to support a 
diagnosis of major depressive disorder.  The Veteran's symptoms 
were noted to be best understood in terms of his significant 
substance abuse history.  The examiner noted that the Veterans' 
reported mood disturbance around the time of the Veteran's 
surgery could possibly be understood in terms of an adjustment 
disorder.  

In addition, the examiner noted that due to the elapsed time 
since surgery it was unlikely that the Veteran's more recent 
problems with mood and conduct were related to the Veterans' 
surgery.  The Veteran was diagnosed with alcohol dependence and 
history of cocaine abuse.  However, the examiner did not render 
an opinion regarding whether the Veteran's condition was at least 
as likely as not due to or permanently aggravated by the 
Veteran's July/August 1989 surgery and the examiner based the 
opinion rendered, in part, on the passage of a few months between 
the Veteran's surgery and the Veteran's first treatment for a 
psychiatric disorder.  

In a statement dated in January 2001 the Veteran reported that he 
was never informed of the risks of the surgery.  The Veteran 
indicated that he did not have a preexisting psychiatric disorder 
and that there was no history of a psychiatric disorder in his 
family.  He stated that his scars from the surgery cause 
emotional damage due to its appearance when he takes his shirt 
off.  In a statement dated in March 2001 the Veteran indicated 
that he was first prescribed medications and treated for his 
psychiatric disorder in 1990 after the surgery.

The Veteran indicated in a statement on VA Form 9 dated in 
January 2002 that he has emotional pain and injury due to his 
surgery and due to his inability to find work after the surgery.

At a hearing before a Decision Review Officer in December 2002 
the Veteran testified that his psychiatric disorder is due to his 
inability to retain work after his surgery.  He stated that he 
lost his job because his employer saw him as a "high risk."

In a January 2003 treatment note, the Veteran reported that he 
first became depressed after his gastrectomy when he felt the 
surgeon "hurt him."  

In February 2004 the Veteran was afforded a VA C&P examination.  
The examiner reported that after examination in February 1996 the 
Veteran's psychiatric condition was not associated with the 
Veteran's surgery.  The examiner noted that the Veteran underwent 
surgery on his abdomen in July/August 1989.  The examiner 
reported that an examiner at the time commented on the Veteran's 
mild anxiety disorder and the Veteran was noted to have left the 
hospital against medical advice.  The examiner reviewed the 
Veteran's treatment records and commented on the Veteran's 
treatment since November 1982, including psychiatric symptoms 
prior to and after the Veteran's surgery.  

After consideration of the Veteran's treatment records, the 
examiner rendered the opinion that the Veteran's mental health 
conditions are not due to or exacerbated by his abdominal surgery 
in 1989.  The examiner provided the rationale that the Veteran 
had a noted history of prior in 1983 of having aggressive 
behavior as well as in 1994 threatening to kill staff when things 
were not going the way he wanted with treatment.  However, the 
Board notes that although the examiner rendered an opinion that 
his psychiatric disorder was not exacerbated by his abdominal 
surgery in 1989, the examiner did not provide any rationale 
regarding this opinion.  

At a hearing before the undersigned in September 2006 the Veteran 
testified that three physicians between 1990 and 1995 treated him 
for his psychiatric disorder and that these physicians related 
the condition to his surgery.  The Veteran reported that prior to 
the surgery he was gainfully employed, sang in a choir, and had a 
singing career.  He stated that after the surgery he lost 
interest in his singing career and everything started to go 
downhill.  The Veteran testified that the scars from the surgery 
affected his mood.

In a statement dated in April 2007 the Veteran stated that his 
music career was cut short by his service.  He stated that his 
family did not have any history of any psychiatric disorders and 
that after the surgery in 1989 the Veteran could not sing anymore 
or secure gainful employment due to the mental and physical 
disorders due to the surgery.

The Board notes that in a VA treatment note dated in April 2009 
the Veteran reported that he had been treated as an inpatient at 
the Franciscan Skemp Hospital in La Crosse, Wisconsin, in April 
2009.  Review of the claims file does not reveal that the records 
regarding this treatment have been associated with the claims 
file.  As noted above, VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, after 
obtaining appropriate authorization, attempts should be made to 
obtain all records regarding the Veteran's treatment at the 
Franciscan Skemp Hospital in La Crosse, Wisconsin.

In light of the additional treatment and the age of the most 
recent VA examination, as well as, the lack of adequate reasoning 
provided regarding the opinion rendered in February 2004 , the 
Board finds that after associating the Veteran's VA outpatient 
treatment records and private treatment records with the claims 
folder, the Veteran must be afforded a VA examination regarding 
entitlement to disability compensation under 38 U.S.C.A. § 1151 
for a psychiatric disorder claimed as due to VA medical 
treatment.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) 
(an adequate VA medical examination must consider the Veteran's 
pertinent medical history).  

As reported above, the Veteran seeks entitlement to an initial 
evaluation in excess of 10 percent for hepatitis C.  In July 2007 
the Veteran was afforded a VA C&P liver examination.  The Veteran 
was noted to never have any symptoms of his hepatitis other than 
chronic daily abdominal pain that he reported as 6 out of 10.  
The Veteran had some mild diarrhea and constipation that he 
indicated was related to his narcotic use.  The Veteran did not 
have any incapacitating episodes.  The Veteran had not lost or 
gained weight.  The Veteran did not have any nausea or vomiting.  
Physical examination revealed the Veteran to have a stable 
weight.  His pulse was 70 and regular.  There were no oral 
lesions.  There was no sclera icterus.  The lungs were clear to 
auscultations bilaterally and the cardiovascular examination 
reveals a regular rate and rhythm without murmur, rub, or gallop.  
Abdominal examination revealed a large abdominal scar consistent 
with his surgery for his gastrectomy.  There was mild, diffuse 
tenderness throughout the abdomen including rebound tenderness.  
The examiner could not palpate liver edge and there was no 
hepatosplenomegaly that could be appreciated.  

Subsequent to the examination the Veteran has continued to be 
monitored by VA for his hepatitis C disorder.  

At the 2006 hearing, the Veteran testified that he planned to 
appeal his assignment of an evaluation of 10 percent disabling 
for hepatitis C.  Subsequently, the Veteran filed a notice of 
disagreement regarding this issue and perfected the appeal with 
the submission of a Substantive Appeal on a VA Form 9.  The 
Veteran indicated on his VA Form 9 that he desired a hearing on 
the issue of entitlement to an evaluation in excess of 10 percent 
disabling for hepatitis C at the VA Central Office in Washington, 
D.C.  There is no indication that the Veteran was scheduled for a 
hearing regarding this issue and it is unclear whether he has 
withdrawn his request.  On remand, the Veteran should be 
contacted to clarify whether he still desires a hearing regarding 
the issue of entitlement to an evaluation in excess of 10 percent 
disabling for hepatitis C and, if so, whether he desires a travel 
Board hearing, video-conference hearing, or a Central Office 
hearing.

As noted above, in light of the additional treatment and the age 
of the most recent VA liver examination, the Board finds that 
after associating his VA outpatient treatment records with the 
claims folder, the Veteran must be afforded a contemporaneous VA 
examination regarding his claim of entitlement to an evaluation 
in excess of 10 percent disabling for hepatitis C.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical 
examination must consider the Veteran's pertinent medical 
history).  

Lastly, in regard to the Veteran's claim of entitlement to a 
TDIU, he has reported that his disabilities prevent him from 
obtaining and retaining substantially gainful employment.  Since 
the outcome of the Veteran's claims of entitlement to disability 
compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder 
claimed as due to VA medical treatment and entitlement to an 
evaluation in excess of 10 percent disabling for hepatitis C may 
impact on the outcome of the claim of entitlement to a TDIU, the 
Board finds the issue of entitlement to a TDIU to be inextricably 
intertwined with those of entitlement to disability compensation 
under 38 U.S.C.A. § 1151 for a psychiatric disorder claimed as 
due to VA medical treatment and entitlement to an evaluation in 
excess of 10 percent disabling for hepatitis C.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  Because the issues are 
inextricably intertwined, the Board is unable to review the issue 
of entitlement to a TDIU until the issues of entitlement to 
disability compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disorder claimed as due to VA medical treatment and 
entitlement to an evaluation in excess of 10 percent disabling 
for hepatitis C are resolved.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all VA medical 
records pertaining to the Veteran that 
reflect treatment and/or examinations after 
October 2009.

2.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Franciscan 
Skemp Hospital in La Crosse, Wisconsin.  
Any additional pertinent records identified 
by the appellant during the course of the 
remand should also be obtained and 
associated with the claims file.

3.  Contact the Veteran and clarify whether 
he still desires to have a hearing before 
the Board regarding his claim of 
entitlement to an evaluation in excess of 
10 percent disabling for hepatitis C and, 
if so, whether the Veteran desires a 
central office hearing, travel Board 
hearing, or a video-conference hearing.

4.  Thereafter, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disorder found 
to be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of symptomatology 
and opine as to whether it is at least as 
likely as not that any psychiatric disorder 
found to be present is due to or has been 
aggravated by the abdominal surgery at the 
VA in 1989.  The rationale for all opinions 
expressed should be provided in a legible 
report.  

5.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and severity 
of his hepatitis C disability.  The 
examiner should specifically state how 
often the Veteran experiences fatigue, 
malaise, and/or incapacitating episode; and 
whether the Veteran has any hepatomegaly, 
anorexia, and/or weight loss.  The claims 
folder should be made available to the 
examiner for review before the examination.  
The examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  The examiner 
should also describe the impact of the 
Veteran's service-connected disabilities on 
his occupational functioning, and opine as 
to whether they render him unemployable.  
All indicated tests and studies should be 
performed.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

6.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided with an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


